820 F.2d 1224
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Silas BENNETT, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 87-5295.
United States Court of Appeals, Sixth Circuit.
June 15, 1987.

Before WELLFORD, MILBURN and NELSON, Circuit Judges.

ORDER

1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
A Harlan, Kentucky jury convicted the petitioner of robbery.  He received a fifteen year sentence.  He exhausted his state remedies.


3
The petitioner alleges that the state court violated his due process rights when it admitted evidence attacking the credibility of a defense witness.  The magistrate held that this state court ruling on the admission of evidence did not violate due process because it did not render the petitioner's trial fundamentally unfair.   Logan v. Marshall, 680 F.2d 1121, 1123 (6th Cir.1982) (per curiam).


4
The district court adopted the magistrate's report and denied the petition.  Upon consideration, we agree with the conclusion of the district court as set forth in the magistrate's report.


5
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.